Department No. 2, by the Court:
This is an appeal from an order changing the place of trial from the District Court of San Luis Obispo County to the District Court of Santa Barbara County.
On the 16th of July, 1879, defendant filed his answer; also, an affidavit of merits for change of place of trial. On the same day he gave to the attorneys of plaintiff notice of motion for the first Monday of September, 1879, to change the place of trial, upon the ground that San Luis Obispo County was not the proper county for the trial of the cause. He made no demand in writing that the trial be had in the proper county. Such demand in writing must be made. Notice of the motion is not such a demand as is required by § 396, Code of Civil Procedure.
Order reversed.